I am unable to agree with the holding in the majority opinion. The only material question to be determined is whether a county superintendent is vested with discretionary authority to approve or disapprove a teacher's contract in accordance with what he conceives to be the best interests of the school, or whether he is required to approve such contract when same has been lawfully executed.
Revised Statutes, art. 2749, expressly provides that the trustees of the school district shall have the management and control of the public school and public school grounds, and shall have the authority to employ and to contract with teachers and to manage and supervise the schools. This authority, however, is subject to certain limitations. For example, this same Article 2749 provides that the trustees in making contracts with teachers shall not create a deficiency debt against the district. Article 2750 requires that the contract shall bind the teacher to teach such school for the time and money specified therein. Article 2885 gives the different classes of teachers' certificates; and Article 2887a, Vernon's Ann.Civ.St., lists the subjects that may be taught by teachers holding a certificate of a certain class. Article 2750a provides that no contract may be signed by the trustees until the newly elected trustee has qualified. The authority of the county superintendent to approve teachers' contracts will be found in Articles 2750 and 2693. Article 2750 provides, in part, as follows: "Trustees of a district shall make contracts with teachers to teach the public schools of their district, but the compensation to a teacher, under a written contract so made, shall be approved by the county superintendent before the school is taught, stating that the teacher will teach such school for the time and money specified in the contract." Article 2693 provides, in part, as follows: "He [the county superintendent] shall examine all the contracts between the trustees and teachers of his county, and if, in his judgment, such contracts are proper, he shall approve the same; provided, that in considering any contract between a teacher and trustees he shall be authorized to consider the amount of salary promised to the teacher."
I think that these statutes, when construed together, mean that the trustees of the district are vested with the authority to manage and control the schools, including the right to employ and contract with teachers, and that this right is absolute and exclusive so long as the contract is lawfully executed. The county superintendent is given the authority to approve the contract for the purpose of assuring its lawful execution. If the contract has not been executed by a majority of the trustees, after the newly elected trustee has qualified, or if the contract does not bind the teacher to teach the school for the time and money specified therein, or if the salary promised would create a deficiency, or if the certificate held by the teacher does not authorize him to teach the subjects for which he is employed or to draw the salary which is promised him, then in either such event the superintendent has a right to refuse to approve the contract; but if the contract meets all of the above requirements and is otherwise lawful, the county superintendent has no right to refuse to approve the contract merely because he does not think it to be for the best interests of the school.
In the case at bar, there is no doubt about the legality of the contract. It was entered into by a majority of the trustees, after the newly elected trustee had qualified. There are ample funds on hand so that a deficiency will not be created. The county school board classified the school in May, as it was required to by Article 2678 8a, Vernon's Ann.Civ.St. It was classified as an elementary school. The teacher holds a certificate authorizing her to teach the subjects and to receive the salary provided for in the contract, and the contract binds her to teach the school for the time and money provided for therein, and appears otherwise to be in lawful form. The county superintendent has refused to approve the contract, not because of any illegality therein but merely because she and a majority of the patrons have concluded, over the protest of the trustees, *Page 238 
that it would be to the best interests of the school to contract the teaching to a nearby district. I am inclined to the view that it would have been to the best interests of the school to have so contracted the teaching to another school, but this is not a matter for us, nor for the county superintendent, to decide. That is a responsibility imposed exclusively on the trustees. If the patrons are dissatisfied with the management of the present board, their remedy is to elect more efficient trustees. My views on the law question here involved are fully sustained by Miller v. Smiley, Tex. Civ. App. 65 S.W.2d 417, writ refused. See also White v. Porter, Tex. Civ. App. 78 S.W.2d 287; 37 Tex.Jur. 1041.